Citation Nr: 0400104	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for skin rashes, 
including due to exposure to Agent Orange.  

5.  Entitlement to service connection for cysts, including 
due to exposure to Agent Orange.

6.  Entitlement to service connection for gastric ulcers.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefits sought.

The veteran's claim for service connection for Hepatitis C 
has been developed as a direct service connection claim.  
However, at a videoconference hearing before the undersigned 
in May 2003, the veteran also asserted that he contracted 
Hepatitis C as a result of a blood transfusion that was 
performed at a VA Medical Center (VAMC) in 1987.  However, 
this is a separate theory of entitlement for the benefit that 
has not been addressed by the RO.  Therefore, the issue of 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, for Hepatitis C as a result of treatment at a VA 
medical facility is referred to the RO for appropriate 
development.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  





REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

At his videoconference hearing before the undersigned in May 
2003, the veteran testified that he had received treatment 
for his claimed disabilities at the Muskogee, Oklahoma VAMC 
beginning in 1968.  A review of the file reveals that the 
earliest VA treatment records in the claims folder are dated 
in the 1990's.  It does not appear that an attempt to obtain 
any earlier records from this facility has been made in 
conjunction with the veteran's claims.  Records generated by 
VA facilities that might have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, an attempt to obtain any available VA medical 
records must be made.  

The veteran also testified that he was first diagnosed with 
hypertension in Fort Carson, Colorado.  Personnel records to 
not show the veteran ever to have been at Fort Carson, 
Colorado during service, but it also appears his service 
medical records may not be complete.  Although a search for 
the veteran's service medical records was accomplished as 
recently as in June 2002, since additional development is 
being undertaken in any event, a further search for the 
veteran's service medical records should be accomplished.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Recent 
decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should obtain any available 
treatment reports pertaining to the 
veteran's from the Muskogee, Oklahoma 
VAMC dated from 1968 to the present.  

3.  The RO should make another attempt to 
obtain any available service medical 
records relating to the veteran.   

4.  After any additional evidence is 
associated with the file, the RO should 
schedule the veteran for any necessary VA 
examinations in order to comply with the 
VCAA.  

5.  After the above has been 
accomplished, the RO should readjudicate 
the claims for service connection.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate period of time for 
response.  

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


